56 F.3d 83NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Russell BAILEY, Plaintiff-Appellant,v.COUNTY OF SAN DIEGO, City of San Diego, Courtney Cutter,Judith F. Hayes, Gary Cortes, Candace Elmore, D.Kent Pedersen, Sheila Leon and John W.Witt, Defendants-Appellees.
No. 95-1313.
United States Court of Appeals, Federal Circuit.
May 18, 1995.

Before RICH, Circuit Judge.

ON DISMISSAL
ORDER

1
The court sua sponte considers whether Russell Bailey's appeal should dismissed.


2
Bailey initiated a 42 U.S.C. Sec. 1983 civil rights suit against the County and City of San Diego and various of its employees.  On March 17, 1995, the United States District Court for the Southern District of California (1) denied Bailey's motion to proceed in forma pauperis on the ground that he did not appear to be sufficiently impoverished to warrant waiver of the fee and (2) stated that the order was without prejudice to resubmission of a complaint with the requisite fee.  Bailey filed a notice of appeal in the district court directed to this court rather than to the United States Court of Appeals for the Ninth Circuit.


3
This court's jurisdiction is set forth in 28 U.S.C. Sec. 1295.  Because this Sec. 1983 civil rights action does not fall within the category of cases reviewable in this court, this court is without jurisdiction.


4
Accordingly,

IT IS ORDERED THAT:

5
(1)  The case is dismissed.


6
(2)  Each side shall bear its own costs.